NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           AUG 30 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

WESTERN WATERSHEDS PROJECT;                      No. 11-35135
BUFFALO FIELD CAMPAIGN;
TATANKA OYATE; GALLATIN                          D.C. No. 9:09-cv-00159-CCL
WILDLIFE ASSOCIATION; NATIVE
ECOSYSTEMS COUNCIL;
YELLOWSTONE BUFFALO                              MEMORANDUM *
FOUNDATION; MEGHAN GILL;
CHARLES IRESTONE; DANIEL
BRISTER,

              Plaintiffs - Appellants,

  v.

KENNETH LEE SALAZAR, Secretary of
the Interior; SUZANNE LEWIS, Park
Superintendent, Yellowstone National
Park; NATIONAL PARK SERVICE, an
agency of the U.S. Department of Interior;
LESLIE WELDON, Regional Forester, US
Forest Service Northern Region; UNITED
STATES FOREST SERVICE, an agency
of the U.S. Department of Agriculture;
MARY ERICKSON, Gallatin National
Forest Supervisor,

              Defendants - Appellees.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                   Appeal from the United States District Court
                            for the District of Montana
                 Charles C. Lovell, Senior District Judge, Presiding

                       Argued and Submitted August 6, 2012
                               Seattle, Washington

Before: NOONAN, GRABER, and RAWLINSON, Circuit Judges.

      Western Watersheds Project and others (collectively “WWP”) appeal the

district court’s grant of summary judgment to Kenneth Salazar, Secretary of the

Interior and others (collectively the “Agencies”). WWP challenges the Agencies’

bison management in and around Yellowstone National Park under the Interagency

Bison Management Plan (“IBMP”), adopted in 2000. The IBMP established a plan

to adaptively manage Yellowstone bison as wild and free-ranging while also

reducing the risk of transmission of brucellosis to Montana cattle.

Our task in this case was made easier by the district court’s thorough and well-

reasoned opinion. Reviewing the district court’s order de novo, see Or. Natural

Desert Ass’n v. Bureau of Land Mgmt., 625 F.3d 1092, 1109 (9th Cir. 2010), we

affirm.


      We hold that, pursuant to the National Environmental Policy Act of 1969, 42

U.S.C. § 4332, the Agencies were not required to prepare a supplemental

environmental impact statement. WWP fails to show that new information


                                          2
concerning genetic diversity, changes in livestock grazing, the bison

seroprevalence rate, development of a brucellosis vaccine, and risk of brucellosis

transmission has affected the quality of the environment “in a significant manner or

to a significant extent not already considered.” Marsh v. Or. Natural Res. Council,

490 U.S. 360, 374 (1989); see also Westlands Water Dist. v. U.S. Dep’t of Interior,

376 F.3d 853, 873 (9th Cir. 2004). The Final Environmental Impact Statement

prepared by the Agencies anticipated that there would be changes to the bison

habitat and considered how to prepare for such changes.

      Additionally, the Forest Service’s adoption and implementation of the IBMP

in the Gallatin National Forest does not violate the National Forest Management

Act of 1976, 16 U.S.C. §§ 1600–1614. The law does not require the Forest Service

to provide management direction for all animal species located on a forest. The

record also does not support WWP’s contention that the Forest Service is failing to

ensure bison viability on the Gallatin National Forest.

      Finally, the Park Service has discretion to manage the Yellowstone bison at

levels that can be accommodated on the available range. See Intertribal Bison

Coop. v. Babbitt, 25 F. Supp. 2d 1135, 1138 (D. Mont. 1998), aff’d sub nom.,

Greater Yellowstone Coal. v. Babbitt, 175 F.3d 1149 (9th Cir. 1999). Accordingly,

its culling of the Yellowstone bison herd does not violate the National Park Service

                                          3
Organic Act, 16 U.S.C. §§ 1–4, or the Yellowstone National Park Protection Act,

28 Stat. 73 (May 7, 1894).

      AFFIRMED.




                                        4